EXHIBIT 10.29
Odyssey Re Holdings Corp.
     This Supplemental Indenture, dated as of July 21, 2010 (the “Supplemental
Indenture”), is by and between Odyssey Re Holdings Corp., a Delaware corporation
(the “Company”), and The Bank of New York Mellon, as trustee (in such capacity,
the “Trustee”) under the Indenture, as defined below.
W I T N E S S E T H:
     Whereas, the Company has heretofore executed and delivered to the Trustee
the Indenture, dated as of October 31, 2003 (the “Indenture”), providing for the
issuance from time to time of its senior debt securities (the “Securities”);
     Whereas, Section 902 of the Indenture provides that the Company and the
Trustee may amend or supplement the Indenture with the consent of the Holders of
at least a majority in principal amount of all Outstanding Securities affected
by such supplemental indenture, subject to certain conditions contained therein;
     Whereas, pursuant to a Consent Solicitation Statement, dated July 7, 2010
(as amended or supplemented, the “Consent Solicitation Statement”), and the
related Consent Form (as such term is defined in the Consent Solicitation
Statement and, together with the Consent Solicitation Statement, the “Consent
Solicitation”), the Company solicited the holders of the Securities for approval
to amend and modify Section 703 of the Indenture (the “Proposed Amendment”);
     Whereas, the holders of at least a majority in principal amount of all
Outstanding Securities as of the Record Date (as such term is defined in the
Consent Solicitation Statement) have tendered Consents (as such term is defined
in the Consent Solicitation Statement) to the Company pursuant to the terms of
the Consent Solicitation and approved the Proposed Amendment as described in
this Supplemental Indenture;
     Whereas, pursuant to Section 902 of the Indenture, the Company desires to
execute and deliver this Supplemental Indenture, has requested the Trustee to
join with it in the execution and delivery of this Supplemental Indenture, and
in accordance with Section 102 and Section 903 of the Indenture, has delivered
an Opinion of Counsel and an Officers’ Certificate stating that the execution of
this Supplemental Indenture is authorized or permitted by the Indenture and that
all conditions precedent have been complied with; and
     Whereas, all requirements necessary to make this Supplemental Indenture a
valid and legally binding instrument in accordance with its terms, including its
execution and delivery, have been duly authorized in all respects.

 



--------------------------------------------------------------------------------



 



     Now Therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Trustee agree as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Amendment to the Indenture. The Indenture is hereby amended as follows:
     Section 703 of the Indenture is hereby deleted in its entirety and replaced
with the following:
     “Section 703. Reports By Company. So long as any Securities are
outstanding, the Company will furnish to the Trustee and post on its website
(which website may be non-public, in which case the Company will provide access
to such website to any Holder of Securities, any beneficial owner of Securities
or any prospective investor, securities analyst or market maker in the
Securities), (1) statutory quarterly financial statements and audited statutory
year-end financial statements as filed with applicable state insurance
regulators and (2) quarterly and year-end financial information extracted from
the segment information in respect of the Company that Fairfax Financial
Holdings Limited (“Fairfax”) makes publicly available in Fairfax’s quarterly and
annual financial statements (which financial information shall be similar in
scope and format to the segment information in respect of the Company that
Fairfax included in its financial statements for the year ended December 31,
2009 and for the quarter ended March 31, 2010), including, on a quarterly basis,
if not otherwise provided, the components of changes in shareholders’ equity
(including dividends paid to Fairfax) and a balance sheet in the format of the
aforementioned year-end segment information.
     The information referred to above in this Section 703 shall be required to
be so provided to the Trustee and posted on the Company’s website: in the case
of (1), within 60 days of the end of each of the Company’s first three fiscal
quarters and within 120 days of the Company’s fiscal year-end; and in the case
of (2), within 5 Business Days of the public release by Fairfax of such
quarterly and annual financial statements.
     Notwithstanding the foregoing, if the Company is required to file reports
with the Commission pursuant to Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, then in lieu of providing the information referred to
above in this Section 703 to the Trustee and posting such information on its
website, the Company may file with the Trustee, within 15 days after the Company
is required to file the same with the Commission, copies of the annual reports
and of the information, documents, and other reports (or copies of such portions
of any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Company may be required to file with the
Commission pursuant to Section 13 or Section 15(d) of the Securities Exchange
Act of 1934.
     Delivery of such information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including

 



--------------------------------------------------------------------------------



 



the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates).”
     3. Receipt by Trustee. In accordance with Section 902 of the Indenture, the
Trustee acknowledges that it has received a Board Resolution authorizing the
execution of this Supplemental Indenture by the Company, and copies of Consents
tendered by the holders of at least a majority in principal amount of all
Outstanding Securities as of the Record Date. In addition, in accordance with
Section 102 and Section 903 of the Indenture, the Trustee acknowledges that it
has received an Opinion of Counsel and an Officers’ Certificate stating that the
execution of this Supplemental Indenture is authorized or permitted by the
Indenture, and that all conditions precedent have been complied with.
     4. New York Law to Govern. THIS SUPPLEMENTAL INDENTURE AND THE RIGHTS AND
DUTIES OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     5. Severability. In case any provision in this Supplemental Indenture shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
     6. Condition to Operative Effect. Section 2 of this Supplemental Indenture
shall not become operative until the making of the Consent Payment (as such term
is defined in the Consent Solicitation) on the Effective Date (as such term is
defined in the Consent Solicitation). The Company shall provide written notice
to the Trustee promptly following the making of the Consent Payment.
     7. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     8. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     9. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of the Consent
Solicitation Statement, the Consent Solicitation, the Consents, this
Supplemental Indenture or for or in respect of the recitals contained herein or
therein, all of which recitals are made solely by the Company.
     10. Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly supplemented hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.
     In Witness Whereof, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of the date first above written.

 



--------------------------------------------------------------------------------



 



            Odyssey Re Holdings Corp.
      By:   /s/ Peter H. Lovell         Name:   Peter H. Lovell        Title:  
Senior Vice President     

            The Bank of New York Mellon, as Trustee
      By:   /s/ Timothy W. Casey         Name:   Timothy W. Casey       
Title:   Senior Associate     

 